Title: To Thomas Jefferson from George Hay, 3 March 1802
From: Hay, George
To: Jefferson, Thomas


          
            Sir,
            Richmond. Mar 3. 1802
          
          Your letter of the 24th of February, reached me this evening, and in conformity with your request, I now transmit to you, the papers relating to the question, between Mr Short and Mr. Randolph.
          
          You will permit me to add, that I am much gratified by your ready admission of the apology, which my situation made it necessary for me to offer, and that I am, with real respect Yr. mo. ob. Sert.
          
            George Hay.
          
        